[eiprsuawardagreement2019001.jpg]
Exhibit 10.54 ONEOK, INC. EQUITY INCENTIVE PLAN RESTRICTED UNIT AWARD AGREEMENT
FORM OF AWARD AGREEMENT This Restricted Unit Award Agreement (the “Agreement”)
is entered into as of the 20th day of February, 2019, by and between ONEOK, Inc.
(the “Company”) and «Officer_Name» (the “Grantee”), an employee of the Company
or a Subsidiary thereof, pursuant to the terms of the ONEOK, Inc. Equity Plan
(the “Plan”). 1. Restricted Unit Award. This Agreement and the Notice of
Restricted Unit Award and Agreement dated February 20, 2019, a copy of which is
attached hereto and incorporated herein by reference, establishes the terms and
conditions for the Company’s grant of an Award of «No_of_Restricted_Units»
Restricted Units (the “Award”) to the Grantee pursuant to the Plan. This
Agreement, when executed by the Grantee, constitutes an agreement between the
Company and the Grantee. Capitalized terms not defined in this Agreement shall
have the meaning ascribed to them in the Plan. 2. Restricted Period; Vesting.
The Restricted Units granted pursuant to the Award will vest in accordance with
the following terms and conditions: (a) Grantee’s rights with respect to the
Restricted Units shall be restricted during the period beginning February 20,
2019 (the “Grant Date”), and ending on February 20, 2022 (the “Restricted
Period”). (b) Except as otherwise provided in this Agreement or the Plan, the
Grantee shall vest in the Restricted Units granted by this Award (including any
Dividend Equivalents, as described below) at the end of the Restricted Period if
the Grantee’s employment by the Company does not terminate during the Restricted
Period. Upon vesting, the Grantee shall become entitled to receive one (1) share
of the Company’s common stock (“Common Stock”) for each such Restricted Unit. No
fractional shares shall be issued, and any amount attributable to a fractional
share shall instead be paid to the Grantee in cash. (c) If the Grantee’s
employment with the Company terminates prior to the end of the Restricted Period
by reason of (i) voluntary termination other than Retirement or (ii) involuntary
Termination for Cause, the Grantee shall forfeit all right, title and interest
in the Restricted Units and any Common Stock otherwise payable pursuant to this
Agreement. For purposes of this Agreement, employment with any Subsidiary of the
Company shall be treated as employment with the Company. Likewise, a termination
of employment shall not be deemed to occur by reason of a transfer of employment
between the Company and any Subsidiary. (d) In the event of termination of the
Grantee’s employment with the Company during the Restricted Period by reason of
(i) involuntary termination other than a Termination for Cause, (ii) Retirement,
(iii) Disability or (iv) death, then the Grantee shall be partially vested in,
and the Grantee shall be entitled to receive, the percentage of the Restricted
Units which is {00105099 - 1 }



--------------------------------------------------------------------------------



 
[eiprsuawardagreement2019002.jpg]
determined by dividing the number of full months which have elapsed under the
Restricted Period at the time of such event by the number of full months in the
Restricted Period. (e) Unless the Committee provides otherwise prior to a Change
in Control, in the event of a Change in Control (as defined below), the vesting
or forfeiture of the Restricted Units will be subject to the terms and
conditions of Section 11 of the Plan. (e) For purposes of the Award and this
Agreement, the term “voluntary termination” shall mean that the Grantee had an
opportunity to continue employment with the Company, but did not do so. An
“involuntary termination” shall mean that the Company has ended the Grantee’s
employment without the Grantee having an opportunity to continue employment with
the Company. A “Termination for Cause” of the Grantee’s employment shall mean
that the Company has ended such employment by reason of (i) the Grantee’s
conviction in a court of law of a felony, or any crime or offense involving
misuse or misappropriation of money or property, (ii) the Grantee’s violation of
any covenant, agreement or obligation not to disclose confidential information
regarding the business of the Company, (iii) any violation by the Grantee of any
covenant not to compete with the Company, (iv) any act of dishonesty by the
Grantee which adversely effects the business of the Company, (v) any willful or
intentional act of the Grantee which adversely affects the business of, or
reflects unfavorably on the reputation of the Company, (vi) the Grantee’s use of
alcohol or drugs which interferes with the Grantee’s duties as an employee of
the Company, or (vii) the Grantee’s failure or refusal to perform the specific
directives of the Company’s Board of Directors or officers. “Retirement” shall
mean a voluntary termination of employment with the Company if the Grantee has
both completed five (5) years of service with the Company and attained age fifty
(50). “Disability” shall have the meaning provided in the Plan. The term “Change
in Control” shall have the meaning provided in the Plan unless the Award is or
becomes subject to Code Section 409A, in which event the term “Change in
Control” shall mean a “change in control event” as defined in Treasury
Regulations Section 1.409A-3(i)(5). 3. Dividend Equivalents. During the
Restricted Period, the Award will be increased by a number of additional
Restricted Units (“Dividend Equivalents”) representing all cash dividends that
would have been paid to the Grantee if one share of Common Stock had been issued
to the Grantee on the Grant Date for each Restricted Unit granted pursuant to
this Agreement. The Dividend Equivalents credited during the Restricted Period
will include fractional shares; provided, however, the shares of Common Stock
actually issued upon vesting of the Dividend Equivalents shall be paid only in
whole shares of Common Stock, and any fractional shares of Common Stock shall be
paid in an amount of cash equal to the Fair Market Value of such fractional
shares of Common Stock. Dividend Equivalents shall be subject to the same
vesting provisions and other terms and conditions of this Agreement, and shall
be paid on the same date, as the Restricted Units to which they are
attributable. Moreover, references in this Agreement to Restricted Units shall
be deemed to include any Restricted Units attributable to Dividend Equivalents.
{00105099 - 1 } - 2 -



--------------------------------------------------------------------------------



 
[eiprsuawardagreement2019003.jpg]
4. Non-Transferability of Restricted Units. (a) Except as provided below, the
Restricted Units may not be sold, assigned, transferred, pledged, encumbered or
otherwise disposed of by Grantee or any other person until the expiration of the
Restricted Period. Any such attempt shall be wholly ineffective and will result
in immediate forfeiture of all such amounts. (b) Notwithstanding the foregoing,
the Grantee may transfer any part or all rights in the Restricted Units to
members of the Grantee’s immediate family, to one or more trusts for the benefit
of such immediate family members or to partnerships in which such immediate
family members are the only partners, in each case only if the Grantee does not
receive any consideration for the transfer. In the event of any such transfer,
the Restricted Units shall remain subject to the terms and conditions of this
Agreement. For any such transfer to be effective, the Grantee must provide prior
written notice thereof to the Committee, unless otherwise authorized and
approved by the Committee, in its sole discretion; and the Grantee shall furnish
to the Committee such information as it may request with respect to the
transferee and the terms and conditions of any such transfer. For purposes of
this Agreement, “immediate family” shall mean the Grantee’s spouse, children and
grandchildren. (c) The Grantee also may designate a Beneficiary, using the form
attached hereto as Exhibit A or such other form as may be approved by the
Committee, to receive any rights of the Grantee which may become vested in the
event of the death of the Grantee under procedures and in the form established
by the Committee. In the absence of such designation of a Beneficiary, any such
rights shall be deemed to be transferred to the estate of the Grantee. 5.
Distribution of Common Stock. Subject to Section 13 of this Agreement, the
Common Stock or cash the Grantee becomes entitled to receive upon vesting of any
Restricted Units shall be distributed to the Grantee as soon as practicable
after the vesting date for such Restricted Units, as determined by the Committee
in its discretion, but in no event later than 75 days after the vesting date.
The Grantee shall not be permitted, directly or indirectly, to designate the
form of payment or the taxable year in which any payment is to be made. 6.
Administration of Award; Ratification of Actions. The Award shall be subject to
such other rules as the Committee, in its sole discretion, may determine to be
appropriate with respect to administration thereof. This Agreement shall be
subject to discretionary interpretation and construction by the Committee.
Day-to-day authority and responsibility for administration of the Plan, the
Award and this Agreement have been delegated to the Company’s Benefit Plan
Administration Committee and its authorized representatives, and all actions
taken thereby shall be entitled to the same deference as if taken by the
Committee itself. The Grantee shall take all actions and execute and deliver all
documents as may from time to time be requested by the Committee. By receiving
this Award or other benefit under the Plan, Grantee and each person claiming
under or through Grantee shall conclusively be deemed to have indicated
acceptance and ratification of, and consent to, any action taken under the Plan
or the Award by the Company, the Board, the Committee or the Benefit Plan
Administration Committee. 7. Tax Liability and Withholding. The Grantee agrees
to pay to the Company any applicable federal, state or local income, employment,
social security, Medicare or other {00105099 - 1 } - 3 -



--------------------------------------------------------------------------------



 
[eiprsuawardagreement2019004.jpg]
withholding tax obligation arising in connection with the Award to the Grantee,
which the Company shall determine; and the Company shall have the right, without
the Grantee’s prior approval or direction, to satisfy such withholding tax by
withholding all or any part of the Common Stock or cash that would otherwise be
distributed or paid to the Grantee, with any shares of Common Stock so withheld
to be valued at the Fair Market Value on the date of such withholding. The
Grantee, with the consent of the Company, may satisfy such withholding tax by
transferring cash or Common Stock to the Company, with any shares of Common
Stock so transferred to be valued at the Fair Market Value on the date of such
transfer. Any payment of required withholding taxes in the form of Common Stock
shall not exceed the maximum amount of tax that may be required to be withheld
by law (or such other amount that would result in an accounting charge with
respect to such shares used to pay such taxes) unless otherwise approved by the
Committee. Income tax withholding shall occur on the date of actual
distribution. Notwithstanding the foregoing, the ultimate liability for
Grantee’s share of all tax withholding is the Grantee’s responsibility, and the
Company makes no tax-related representations in connection with the grant or
vesting of Restricted Units or the distribution of Common Stock or cash to
Grantee. 8. Adjustment Provisions. If, prior to the expiration of the Restricted
Period, any change is made to the outstanding Common Stock or in the
capitalization of the Company, the Restricted Units granted pursuant to this
Award shall be equitably adjusted or terminated to the extent and in the manner
provided under the terms of the Plan. 9. Clawbacks, Insider Trading and Other
Company Policies. The Grantee acknowledges and agrees that this Award is subject
to all applicable clawback or recoupment, insider trading, share ownership and
retention and other policies that the Company’s Board of Directors may adopt
from time to time. Notwithstanding anything in the Plan or this Agreement to the
contrary, all or a portion of the Award made to the Grantee under this Agreement
is subject to being called for repayment to the Company or reduced in any
situation where the Board of Directors or a Committee thereof determines that
fraud, negligence, or intentional misconduct by the Grantee was a contributing
factor to the Company having to restate all or a portion of its financial
statement(s). The Committee may determine whether the Company shall effect any
such repayment or reduction: (i) by seeking repayment from the Grantee, (ii) by
reducing (subject to applicable law and the terms and conditions of the Plan or
any other applicable plan, program, policy or arrangement) the amount that would
otherwise be awarded or payable to the Grantee under the Award, the Plan or any
other compensatory plan, program, or arrangement maintained by the Company,
(iii) by withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with the Company's otherwise
applicable compensation practices, or (iv) by any combination of the foregoing.
The determination regarding the Grantee’s conduct, and repayment or reduction
under this provision shall be within the sole discretion of the Committee and
shall be final and binding on the Grantee and the Company. The Grantee, in
consideration of the grant of the Award, and by the Grantee's execution of this
Agreement, acknowledges the Grantee's understanding of this provision and hereby
agrees to make and allow an immediate and complete repayment or reduction in
accordance with this provision in the event of a call for repayment or other
action by the Company or Committee to effect its terms with respect to the
Grantee, the Award and/or any other compensation described in this Agreement.
{00105099 - 1 } - 4 -



--------------------------------------------------------------------------------



 
[eiprsuawardagreement2019005.jpg]
10. Stock Reserved. The Company shall at all times during the term of the Award
reserve and keep available such number of shares of its Common Stock as will be
sufficient to satisfy the Award issued and granted to Grantee and the terms
stated in this Agreement. It is intended by the Company that the Plan and shares
of Common Stock covered by the Award are to be registered under the Securities
Act of 1933, as amended, prior to the grant date; provided, that in the event
such registration is for any reason not effective for such shares, the Grantee
agrees that all shares acquired pursuant to the grant will be acquired for
investment and will not be available for sale or tender to any third party. 11.
No Rights as Shareholder. The issuance and transfer of Common Stock shall be
subject to compliance by the Company and the Grantee with all applicable laws,
rules, regulations and approvals. No shares of Common Stock shall be issued or
transferred unless and until any then-applicable legal requirements have been
fully met or obtained to the satisfaction of the Company and its counsel. Except
as otherwise provided in this Agreement, the Grantee shall have no rights as a
shareholder of the Company in respect of the Restricted Units or Common Stock
for which the Award is granted. The Grantee shall not be considered a record
owner of shares of Common Stock with respect to the Restricted Units until the
Common Stock is actually distributed to Grantee. 12. Continued Employment;
Employment at Will. In consideration of the Company’s granting the Award as
incentive compensation to Grantee pursuant to this Agreement, the Grantee agrees
to all of the terms of this Agreement and to continue to perform services for
the Company in a satisfactory manner as directed by the Company. Provided,
however, no provision in this Agreement shall confer any right to the Grantee’s
continued employment, limit the right of the Company to terminate the Grantee’s
employment at any time or create any contractual right to receive any future
awards under the Plan. Moreover, unless specifically provided under the terms
thereof, the value of the Award will not be included as compensation or earnings
when calculating the Grantee’s benefits under any employee benefit plan
sponsored by the Company. 13. Code Section 409A. This Award and Agreement are
intended to comply with Code Section 409A or an exemption therefrom and shall be
construed and interpreted in a manner that is consistent with the requirements
for avoiding additional taxes or penalties under Code Section 409A.
Notwithstanding any other provision of the Agreement, any distributions or
payments due hereunder that are subject to Code Section 409A may only be made
upon an event and in a manner permitted by Code Section 409A. “Termination of
employment” or words of similar import used in this Agreement shall mean, with
respect to any payments of deferred compensation subject to Code Section 409A, a
“separation from service” as defined in Code Section 409A. Each payment of
compensation under this Agreement, including installment payments, shall be
treated as a separate payment of compensation for purposes of applying Code
Section 409A. Except as permitted under Code Section 409A, Grantee may not,
directly or indirectly, designate the calendar year of settlement, distribution
or payment. To the extent that an Award is or becomes subject to Code Section
409A and Grantee is a Specified Employee (within the meaning of Code Section
409A) who becomes entitled to a distribution on account of a separation from
service, no payment shall be made before the date which is six (6) months after
the date of the Grantee's separation from service or, if earlier, the date of
Grantee’s death (the “Delayed Payment Date”). The accumulated amounts shall be
distributed or paid in a lump sum payment on the Delayed Payment Date unless the
Delayed Payment Date is the date of the {00105099 - 1 } - 5 -



--------------------------------------------------------------------------------



 
[eiprsuawardagreement2019006.jpg]
Grantee’s death, in which event the accumulated amounts shall be paid in a lump
sum payment by December 31 following the year of Grantee’s death.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Code Section
409A and shall not be liable for all or any taxes, penalties, interest or other
expenses that may be incurred by the Grantee on account of non-compliance with
Code Section 409A. 14. Entire Agreement; Severability; Conflicts. This Agreement
contains the entire terms of the Award, and may not be changed other than by a
written instrument executed by both parties or an amendment of the Plan. This
Agreement supersedes any prior agreements or understandings, and there are no
other agreements or understandings relating to its subject matter. The
invalidity or unenforceability of any provision of the Plan or this Agreement
shall not affect any other provision of the Plan or this Agreement, and each
provision of the Plan and this Agreement shall be severable and enforceable to
the extent permitted by law. Should there be any inconsistency between the
provisions of this Agreement and the terms of the Award as stated in the
resolutions and records of the Board of Directors or the Plan, the provisions of
such resolutions and records of the Board of Directors and the Plan shall
control. 15. Successors and Assigns. The Award evidenced by this Agreement shall
inure to the benefit of and be binding upon the heirs, legatees, legal
representatives, successors, and assigns of the parties hereto. 16. Governing
Law; Mandatory Claims Procedures. This Agreement shall be construed in
accordance with, and subject to, the laws of the State of Oklahoma applicable to
contracts made and to be entirely performed in Oklahoma and wholly disregarding
any choice of law provisions or conflict of law principles that might otherwise
be contrary to this express intent. If Grantee or any person acting on Grantee’s
behalf (the “Claimant”) has any claim or dispute related in any way to the Award
or to the Plan, the Claimant must follow the claims and arbitration procedures
set forth in Section 13 of the Plan. All claims must be brought no later than
one year following the date on which the facts forming the basis of the claim
are known or should have been known by the claimant, whichever is earlier. Any
claim that is not submitted within the applicable time limit shall be waived.
The Grantee hereby acknowledges receipt of this Agreement, the Notice of
Restricted Unit Award and Agreement and a copy of the Plan, and accepts the
Award under the terms and conditions stated in this Agreement, subject to all
terms and provisions of the Plan, by signing this Agreement as of the date
indicated. In the absences of a signed acceptance, the Grantee will be deemed to
have accepted this Award on the Grant Date, and all its associated terms and
conditions, including the mandatory claims and arbitration procedures, unless
the Grantee notifies the Company of the Grantee’s non-acceptance of the Award by
contacting the stock plan administrator, in writing within sixty (60) days of
the Grant Date. Date «Officer_Name» Grantee {00105099 - 1 } - 6 -



--------------------------------------------------------------------------------



 
[eiprsuawardagreement2019007.jpg]
Exhibit A Beneficiary Designation Form I, _________________________________
(“Plan Participant”), state that I am a participant in the ONEOK, Inc. Equity
Incentive Plan, the ONEOK, Inc. Long Term Incentive Plan, the ONEOK, Inc. Equity
Compensation Plan, or any other stock compensation plan sponsored by ONEOK, Inc.
(individually and collectively, the “Plan”), and the holder of one or more
Awards granted to me under the Plan. With the understanding that I may change
the following beneficiary designations at any time by furnishing written notice
thereof to the Committee, I hereby designate the following individuals (or
entities) as my beneficiaries to receive any and all benefits payable to me
under the Plan and to exercise all rights, benefits and features of the Awards
that have been granted to me under the Plan, in accordance with the terms of the
Plan and any associated award agreement, in the event of my death as follows: 1.
Primary Beneficiary (Beneficiaries) The Primary Beneficiaries named below shall
have first priority to any and all benefits payable to me under the Plan and to
exercise all rights, benefits and features of the Awards that have been granted
to me under the Plan, in accordance with the terms of the Plan and any
associated award agreement, in the event of my death. Name Relationship SSN
Percentage of Total If a designated Primary Beneficiary named dies or ceases to
exist prior to receiving the share designated for such Primary Beneficiary, such
share shall be transferred proportionately to other surviving and existing
designated Primary Beneficiaries. 2. Contingent Beneficiary (or Beneficiaries)
The Contingent Beneficiaries named below, if any, shall receive any benefits
provided or payable to me under the Plan and be entitled to exercise, enjoy and
receive all rights, benefits and features of the Awards that have been granted
to me under the Plan in accordance with the Plan and the terms and provisions of
such Awards in the event of my death if no Primary Beneficiary named above
survives me or exists. Name Relationship SSN Percentage of Total {00105099 - 1 }
- 7 -



--------------------------------------------------------------------------------



 
[eiprsuawardagreement2019008.jpg]
3. Awards Covered By Beneficiary Designation This Beneficiary Designation is
applicable to and covers the following Awards that have been granted to me under
the Plan: (Check one) _______ All Awards previously or subsequently granted to
me under the Plan; or _______ The following Awards that have been granted to me
under the Plan: (List Awards Covered) Award Grant Date Number of Shares of Stock
4. General Terms This instrument does not modify, extend or increase any rights
or benefits otherwise provided for by any Award under the Plan. All terms used
in this instrument shall have the meaning provided for under the Plan, unless
otherwise indicated herein. This instrument is not applicable to Common Stock of
ONEOK, Inc. that I have acquired outright and without any restrictions or
limitations under the Plan prior to my death. This instrument revokes and
supersedes any prior designation of a Beneficiary (or Beneficiaries) made by me
with respect to the Awards covered by this Beneficiary Designation as set forth
in Paragraph 3. IN WITNESS WHEREOF, I have signed this instrument this day of
____________, __________. Plan Participant __________________________________
Witness __________________________________ Witness RECEIVED AND ACKNOWLEDGED
this ____ day of ________, 20__, ______________________________________ For the
Committee 32304198.2 {00105099 - 1 } - 8 -



--------------------------------------------------------------------------------



 